United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB/A x Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2007 o Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-52749 PATRIOT INVESTMENT CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Harbin SenRun Forestry Development Co., Ltd. Room 517, No. 18 Building Nangangjizhoing District Hi-Tech Development Zone Harbin, Heilongjiang Province, People’s Republic of China (Address of principal executive offices) 86-0451-87011257 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o Nox Shares of common stock outstanding as of November 13, 2007:50,000,000 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. RESTATED FINANCIAL STATEMENTS 3 - 12 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 13 ITEM 3. CONTROLS AND PROCEDURES 17 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 17 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 17 SIGNATURES 18 INDEX TO EXHIBITS 18 - 2 - Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Restatement of Previously Issued Financial Statements The Company’s previously issued financial statements were revised to reflect a $635,000 capital contribution by the new stockholder of the Company that was deposited into an escrow account held by the transfer agent on June 26, 2007. This additional paid in capital was to be used to pay a dividend of $576,690 to the common shareholders of record July 6, 2007. The balance of $58,310 was used to pay expenses. Additionally, the dividend payable amount was originally charged to Accumulated Deficit account. Since there were no retained earnings, this charge was reclassified to Additional Paid in Capital. Management believes such restatement reflects the correction of any errors and omissions of material disclosures in the financials statements in accordance with SFAS 154: Accounting changes and error corrections (as amended). The effects on the previously issued statements from the above are as follows, Cash-Restricted for Dividend Payment increased by $576,690 at June 30, 2007. Other expenses increased by $58,310 for the three and six months ended June 30, 2007 and the period from inception to June 30, 2007. The effect on Stockholders’ Equity at June 30, 2007 for the previously issued financial statements was Additional Paid in Capital increased by $58,310 and Deficit decreased by $518,380. There was no change to earnings per share for all periods presented. PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) INDEX TO JUNE 30, 2 PAGE RESTATED BALANCE SHEET (UNAUDITED) 5 RESTATED STATEMENTS OF OPERATIONS (UNAUDITED) 6 RESTATED STATEMENTS OF CASH FLOWS (UNAUDITED) 7 NOTES TO FINANCIAL STATEMENTS 8- 12 The consolidated financial statements of Patriot Investment Corporation and subsidiaries (collectively, the “Company”), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with December 31, 2006 audited financial statements of the Company and notes thereto as included in Company’s Form 8K filed on July 2, 2007. - 4 - Table of Contents PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) BALANCE SHEET (UNAUDITED) June 30, 2007 (Restated) ASSETS Current Assets Cash (Note 4) $ 8,489 Cash- Restricted for Dividend Payment (Note 5) 576,690 Prepaid expenses 8,309 Total Current Assets 593,488 Timberlands - net (Note 6) 784,781 Total Assets $ 1,378,269 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued expenses $ 3,473 Dividends Payable (Note 7) 576,690 Total Current Liabilities 580,163 Due to shareholders (Note 8) 555,965 Long term loan (Note 9) 262,743 Shareholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; 10,000,000 shares issued and outstanding (Note 10) 10,000 Common stock, $0.001 par value; 50,000,000 shares authorized, 47,000,000 shares issued and outstanding (Note 10) 47,000 Additional Paid-in Capital 652,394 Deficit (729,419 ) Accumulated comprehensive income (577 ) Owners' equity (20,602 ) Total Liabilities and Owners' Equity $ 1,378,269 See Notes to Financial Statements. - 5 - Table of Contents PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, For the Period August 2, 2004 (inception) to June 30, 2007 2006 2007 2006 2007 (Restated) (Restated) (Restated) Net Sales $ 64,397 Expenses Salaries 2,361 1,665 4,697 3,293 15,915 Rent expense 1,075 342 2,138 342 4,553 Transportation 132 704 650 704 3,429 Travel 1,420 827 1,420 827 5,402 Amortization 3,943 7,844 10,367 Other expenses 58,325 4,937 59,342 4,994 103,053 Timberlands writedown 604,099 Total Expenses 67,256 8,475 76,091 10,160 746,818 Loss before provision for income tax, comprehensive income and minority interest (67,256 ) (8,475 ) (76,091 ) (10,160 ) (682,421 ) Income tax provision Loss before comprehensive income (67,256 ) (8,475 ) (76,091 ) (10,160 ) (682,421 ) Foreign exchange gain (loss) (228 ) 98 (284 ) 28 (577 ) Net Income $ (67,484 ) $ (8,377 ) $ (76,375 ) $ (10,132 ) $ (682,998 ) Basic and Fully Diluted Earnings per Share $ Weighted average shares outstanding 47,000,000 47,000,000 47,000,000 47,000,000 See Notes to Financial Statements. - 6 - Table of Contents PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) STATEMENTS OF CASH FLOWS (UNAUDITED) Year Ended June 30, For the Period August 2, 2004 (inception) to June 30, 2007 2006 2007 (Restated) (Restated) Operating Activities Net Income $ (76,375 ) $ (10,132 ) $ (682,998 ) Adjustments to reconcile net loss to net cash used by operations: Impairment loss on timberlands - - 604,099 Amortization 7,844 - 10,367 Changes in operating assets and liabilities: (Increase)/decrease in prepaid expenses 1,910 (12,040 ) (8,309 ) Increase/(decrease) in accrued expenses 843 667 3,473 Increase/(decrease) in tax payable - - 4,128 Net cash used by operating activities (65,778 ) (21,505 ) (69,240 ) Investing Activities Purchase of Timberland - (10,117 ) (775,871 ) Net cash (used) by investing activities - (10,117 ) (775,871 ) Financing Activities Cash restricted for dividend payment (576,690 ) (576,690 ) Proceeds from shareholder loans 13,137 15,829 555,703 Repay of loan to shareholders - - (11,358 ) Capital contribution 635,000 - 635,000 Proceeds from long term loans - 262,687 269,089 Repay of long term loans - - (12,813 ) Net cash provided by financing activities 71,447 278,516 858,931 Effect of exchange rate changes on cash (3,762 ) (164 ) (5,331 ) Increase(decrease) in cash 1,907 246,730 8,489 Cash at beginning of period 6,582 549 - Cash at end of period $ 8,489 247,279 $ 8,489 Supplemental Cash Flow Information: Interest received (paid) during the year $ - $ - $ - Non-Cash Financing Activities: Contribution of timberland for equity $ - $ - $ 604,084 See Notes to Financial Statements. - 7 - Table of Contents PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 1- ORGANIZATION AND BUSINESS BACKGROUND Patriot Investment Corp., (the “Company” or “Patriot”) was incorporated under the law of the State of Nevada on January 13, 1986. The Company is principally engaged in the growing and harvesting of timber and the manufacture and marketing of lumber in the People’s Republic of China (“PRC”) through its majority-owned subsidiaries, Everwin Development Limited (“Everwin”) and Jin Yuan Global Limited (“Jin Yuan”). Everwin was incorporated on April 25, 2007 in British Virgin Islands (“BVI”) under the BVI Business Companies Act, 2004. Jin Yuan was incorporated as a Hong Kong limited liability company on November 22, 2006. On May 25, 2007, Jin Yuan transferred its sole share to Everwin. Both Everwin and Jin Yuan were formed to facilitate a merger between a US company and a PRC business entity. Harbin Senrun Forestry Development Limited (“Senrun”) was incorporated as a company with a limited liability in People’s Republic of China on August 2, 2004. The Company is located in Harbin, Heilongjiang and principally engaged in the growing and harvesting of timber and the manufacture and marketing of lumber. All Senrun’s business is currently in PRC. On January 10, 2007, Jin Yuan acquired 51% of the equity ownership in Senrun. On March 10, 2007, Mr. Han Degong (the “Trustee”), citizen of the PRC and totally owns a 49% equity ownership interest in the Company, executed Trust and Indemnity Agreements with Jin Yuan Global Limited, pursuant which the Trustee assigned to Jin Yuan Global Limited all of the beneficial interest in the Trustee’s equity ownership in the Company. These arrangements have been undertaken solely to satisfy the PRC regulations, which prohibits foreign companies from owning or operating the forestry business in the PRC. Under the requirement of Financial Interpretation 46 (Revised) “Consolidation of Variable Interest Entities” issued by the Financial Accounting Standards Board (“FASB”), the Agreement provided for effective control of 49% equity ownership interest in the Company to be transferred to Jin Yuan Global Limited. Through the transaction and agreement described in preceding paragraphs, Senrun is deemed a 100% subsidiary of Jin Yuan. On June 26, 2007, under the terms Share Exchange Agreement, Everwin exchanged all share capital of Jin Yuan together with the sum of $635,000 for the Company’s 10,000,000 restricted shares of Series A Convertible Preferred Stock, $.001par value. The Company’s 10,000,000 shares of Preferred Stock are convertible into 47,530,000 shares of the Company’s common stock. As a result of Share Exchange Agreement, the transaction was treated for accounting purposes as a recapitalization and reverse merger by the accounting acquirer (Senrun) and as a reorganization of the legal acquirer (Patriot). Accordingly, the financial statements include the following: The balance sheet consists of the net assets of the acquirer at historical cost; and The statement of operations include the operations of the acquirer for the years presented and the operations of the acquiree from the date of the merger. The Company is considered to be a development stage company, as it has not generated substantial revenues from operations Note 2- GOING CONCERN As of June 30, 2007, the Company had incurred accumulated losses of $671,109 from operations since its inception and has limited operations. The Company is actively pursuing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance owners’ investment. Management believes that the above actions will allow the Company to continue operations through the current fiscal year. Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in U.S. dollars. Use of Estimates In preparing these financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the year reported. Actual results may differ from these estimates. - 8 - Table of Contents PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Revenue Recognition Revenues are recognized when finished products are shipped to unaffiliated customers, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, and collectibility is reasonably assured. Timberland Timberland is stated at acquisition cost less accumulated amortization. Since private ownership of timberland is not allowed in the People’s Republic of China, the Company acquired the user right of timberland from the government. The user right is good for from 50 to 70 years and with the user right, the timber on the timberland is under the Company’s ownership. Amortization of the use right on timberland is primarily determined using the straight-line method over the useful life. Related Parties The caption "Due to shareholders" represents loans payable to equity owner due in May 2008. The use of the loan is restricted for the purchase of timberland and the interest is accrued based on 5% of the profit on the purchased timberland. The payment of principal and interest should be made on the due date of the loan. If the Company is in default on the loan, 12% of the principal will be accrued as interest and paid as well as principal in November 2008. Refer to Note 7. Income Tax Income tax expense is based on reported income before income taxes. Deferred income taxes reflect the effect of temporary differences between assets and liabilities that are recognized for financial reporting purposes and the amounts that are recognized for income tax purposes. In accordance with Statement of Financial Accounting Standards (SFAS) No. 109, "Accounting for Income Taxes," these deferred taxes are measured by applying currently enacted tax laws. The Company did not provide any current or deferred income tax provision or benefit for any period presented to date because there is no income from operations, with only minor timing differences with regard to the depreciation of fixed assets. Management has determined that any deferred tax asset or liability is inconsequential, and not material to the financial statements. Foreign CurrenciesTranslation The functional currency of the Company is the Renminbi (“RMB”). The accompanying financial statements have been expressed in United States dollars, the reporting currency of the Company. The balance sheet is translated into United States dollars based on the rates of exchange ruling at the balance sheet date. The statement of operations is translated using a weighted average rate for the period. Translation adjustments are reflected as accumulated comprehensive income in shareholders’ equity. New Accounting Pronouncements In February 2007, the FASB issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No.115, (“SFASNo.159”). SFASNo. 159 permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of this Statement apply only to entities that elect the fair value option. However, the amendment to FASB Statement No.115, “Accounting for Certain Investments in Debt and Equity Securities,” (“SFASNo.115”), applies to all entities with available-for-sale and trading securities. SFASNo.159 is effective for the Company’s consolidated financial statements for the annual reporting period beginning after November15, 2007. The Company is currently evaluating the impact of this new pronouncement on its consolidated financial statements. - 9 - Table of Contents PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Interim Financial Information The unaudited interim financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position, results of operations and cash flows as at June 30, 2007, and 2006, have been included.Readers of these financial statements should note that the interim results for the six months period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the fiscal year as a whole. Note 4- CASH Cash consists of the following: June 30, 2007 Cash on hand $ 7,215 Cash in bank 1,274 $ 8,489 Note 5- RESTRICTED CASH Restricted cash of $576,690 represents cash held in escrow at the transfer agent for a dividend payment in July 2007. Note 6- TIMBERLANDS Timberlands consist of the following: Name Effective Period June 30, 2007 Ping Yang He Forestry Center* 9/19/2004~2/9/2074 $ Jiu Lien Forestry Center 11/2/2006~11/2/2055 255,233 Wei Xing Forestry Center 11/2/2006~11/2/2056 307,343 Mao Lin Forestry Center 11/2/2006~11/2/2057 232,801 795,377 Less: Accumulated Amortization 10,596 $ 784,781 *Ping Yang He Forestry Center was contributed by the shareholder valued at $604,084 as the Senrun’s registered capital. For reporting purpose, the timberland was subsequently written down to zero value because there was no cost associated with this contributed assets. Note 7- DIVIDENDS PAYABLE Pursuant to the Share Exchange Agreement, on the Closing Date, Jun 26, 2007, the Company’s board of directors declared a special cash distribution in the aggregate amount of $576,690, or $0.01227 per share, payable on July 16, 2007 to the shareholders of record of the 47,000,000 issued and outstanding shares of the Company’s common stock on July 6, 2007. - 10 - Table of Contents PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 8- DUE TO SHAREHOLDERS Due to Shareholders consists of the following: Name June 30, 2007 Man Ha 2,436 Han, Degong $ 553,529 $ 555,965 Man Ha had been the sole shareholder of Everwin since Apr 25, 2007. Han, Degong has been a shareholder of Senrun since August 2, 2004. The loan payable to man Ha is due from interest and without any term of repayment. The loan payable to Han, Degong bears interest at 5% of the net income generated from timberland sales. The principal and interest is due May 15, 2008.In the event of a default the principal plus 12% interest is due on November 15, 2008. Note 9- LONG TERM LOAN Due to Shareholders consists of the following: Debtor’s Name June 30, 2007 Niu, Guiying $ 262,743 $ 262,743 The long term loan is due April 19, 2008. The use of the loan is restricted for the purchase of timberland and the interest is accrued based on 5% of the net income generated from timberland sales on the principal will be accrued as and paid as well as the principal on October 19, 2008. In the event of a default the principal plus 12% interest is due on October 19, 2008. Note 10- PREFERRED AND COMMON STOCK Pursuant to the Share Exchange Agreement, 10,000,000 shares of Series A Voting Convertible Preferred Stock were issued to Everwin in exchange for all outstanding share capital of Jin Yuan. The Preferred Stock is convertible into 47,530,000 shares of common stock at the option of the holder at any time after July 31, 2007 and is entitled to 4.753 votes per share. In addition, Bradley Shepherd and Todd Gee delivered stock certificates representing 44,851,500 shares of the Company’s restricted common stock to the Company’s transfer agent with irrevocable instructions instructing the transfer agent to cancel such shares on the day following the payment date for the special cash distribution (see Note 6) and to issue in exchange for such shares 321,500 restricted shares of the Company’s common stock following the transactions contemplated by the Stock Purchase Agreement On Jun 30, 2007, since the special cash distribution has not been made, the number of total outstanding shares still remains 47,000,000 as it was before theShare Exchange Agreement. Note 11 - FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying amounts of cash and cash equivalents,accounts receivable and accounts payable are reasonable estimates of their value due to the short term maturity of these instruments. Note 12 - GEOGRAPHIC INFORMATION All of the Company's sales and all of the Company's long-lived assets are located in the PRC. - 11 - Table of Contents PATRIOT INVESTMENT CORPORATION AND SUBSIDIARIES (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Note 13 - OPERATING RISK Concentrations of credit risk Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company maintains its cash and cash equivalents with high-quality institutions. Deposits held with banks may exceed the amount of insurance provided on such deposits. Generally these deposits may be redeemed upon demand and therefore bear minimal risk. Country risk The Company has significant investments in the PRC. The operating results of the Company may be adversely affected by changes in the political and social conditions in the PRC and by changes in Chinese government policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. There can be no assurance; however, those changes in political and other conditions will not result in any adverse impact. NOTE 14 - EMPLOYEE BENEFIT PLAN Full time employees of the Company participate in a government mandated multi-employer defined contribution plan pursuant to which certain pension benefits, medical care, unemployment insurance, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require the Company to accrue for these benefits based on certain percentages of the employees' salaries. The total provisions for such employee benefits were $577 and $404 for the 6 months ended June 30, 2007 and 2006 respectively. NOTE 15 - RESTRICTED RETAINED EARNINGS Pursuant to the laws applicable to the PRC, PRC entities must make appropriations from after-tax profit to the non-distributable “statutory surplus reserve fund”. Subject to certain cumulative limits, the “statutory surplus reserve fund” requires annual appropriations of 10% of after-tax profit until the aggregated appropriations reach 50% of the registered capital (as determined under accounting principles generally accepted in the PRC ("PRC GAAP") at each year-end). For foreign invested enterprises and joint ventures in the PRC, annual appropriations should be made to the “reserve fund”. For foreign invested enterprises, the annual appropriation for the “reserve fund” cannot be less than 10% of after-tax profits until the aggregated appropriations reach 50% of the registered capital (as determined under PRC GAAP at each year-end). The Company did not make any appropriations to the reserve funds mentioned above due to lack of profit after tax since commencement of operations. NOTE 16 - SUBSEQUENT EVENTS On July 16, 2007, the special cash distribution was paid (see Note 6 and 9). On July 17, 2007, the date following the payment date of special cash distribution, Bradley Shepherd and Todd Gee’s stock certificates representing 44,851,500 shares of the Company’s restricted common stock were cancelled and 321,500 new restricted shares of the Company’s common stock were issued to them (see Note 9). NOTE 17 - RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS The Company’s previously issued financial statements were revised to reflect a $635,000 capital contribution by the new stockholder of the Company that was deposited into an escrow account held by the transfer agent on June 26, 2007. This additional paid in capital was to be used to pay a dividend of $576,690 to the common shareholders of record July 6, 2007. The balance of $58,310 was used to pay expenses. Additionally, the dividend payable amount was originally charged to Accumulated Deficit account. Since there were no retained earnings, this charge was reclassified to Additional Paid in Capital. Management believes such restatement reflects the correction of any errors and omissions of material disclosures in the financials statements in accordance with SFAS 154: Accounting changes and error corrections (as amended). The effects on the previously issued statements from the above are as follows, Cash-Restricted for Dividend Payment increased by $576,690 at June 30, 2007. Other expenses increased by $58,310 for the three and six months ended June 30, 2007 and the period from inception to June 30, 2007. The effect on Stockholders’ Equity at June 30, 2007 for previously issued financial statement was Additional Paid in Capital increased by $58,310 and Deficit decreased by $518,380. There was no change to earnings per share for all periods presented. - 12 - Table of Contents ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION As used herein the terms "we", "us", "our," the “Registrant,” and the "Company" means, Patriot Investment Corporation, a Nevada corporation. GENERAL DESCRIPTION OF BUSINESS Introduction The Registrant was originally incorporated in Nevada on January 13, 1986.
